The plaintiff in error was convicted in the county court of Custer county upon an information which charged the unlawful possession of twenty-eight pints of whisky and seventeen bottles of beer. On the 19th day of July, 1912, in accordance with the verdict of the jury she was sentenced to be confined in the county jail for six months and to pay a fine of five hundred dollars. After a careful examination of the various questions raised, we are satisfied that under well settled rules, sustained and upheld by the decisions of this court, no error prejudicial to the substantial rights of the defendant was committed on the trial, nor have we any reason to doubt that the verdict was reached only upon a fair and full consideration of the case by the jury. The judgment of conviction is therefore affirmed. *Page 660